DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I in the reply filed on 12/02/2021 is acknowledged.  The traversal is on the ground that grouping of claims is incorrect for Invention I.  This is found persuasive and Applicant’s election of Invention I, with claims 1-10 and 18-20, is acknowledged.  Claims 11-17 are withdrawn from further consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peugh et al. (US 6,156,980; hereinafter “Peugh”) in view of Molla et al. (US 10,141,182 B2; hereinafter “Molla”).
Regarding Claim 1, referring to Fig. 2 and related text, Peugh teaches a microelectronic module (a power semiconductor device) comprising: a substrate (a printed circuit board PCB 110) having a first substrate surface (an upper surface of 110), a second substrate surface (a lower surface of 110), and a recess (a recess where 126 is formed therein) in the second substrate surface, wherein the recess is partially defined by an interior recess surface (an inner surface of the recess) that is between the first and the second substrate surfaces; one or more thermal vias (thermal vias 124) extending between the first substrate surface and the interior recess surface, wherein the thermal vias have an interior end (end portions of 124 exposed at the recess) exposed at the interior recess surface; and a thermal dissipation structure (an embedded heatsink 126) in the recess over the sintered metal layer, wherein the thermal dissipation structure is attached to the substrate within the recess, and the thermal dissipation structure is thermally coupled to the thermal vias (Fig. 2 and col. 1, lines 5-10 and col. 4, line 27–64).
Peugh does not explicitly disclose a sintered metal layer in the recess.  Molla teaches a microelectronic module (a microelectronic system containing power devices), which is in the same field of endeavor to that of Peugh, comprising: a sintered metal layer in a recess (a thermally-conductive component bond layer 64 and a thermal conduit bond layer 66 formed of sintered metals containing Cu or Ag) in a recess (a tunnel 42) in a substrate (a substrate such as multilayer PCB) in order to secure a thermal dissipation structure (a thermal conduit member 62) within the recess (Fig. 1 and col. 1, lines 5-55 and col. 9, lines 23-50 and col. 18, lines 45-57).  The combined teaching of Peugh and Molla would result the sintered metal layer in the recess from Molla would be in physical contact with the interior end of the thermal vias from Peugh.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Peugh with that of Molla in order to secure the thermal dissipation structure within the recess.  
Regarding Claim 2, Molla teaches wherein the substrate includes one or more dielectric layers and one or more conductive layers (col. 6, line 59 – col. 8, line 3).
Regarding Claim 3, the combined teaching of Peugh and Molla teaches wherein at least some of the thermal vias are filled with sintered metal (Peugh, fig. 2 for the thermal vias exposed at the recess and Molla, fig. 1 for the sintered metal in the recess).
Regarding Claim 4, the combined teaching of Peugh and Molla has been discussed above except the thermal vias comprising “a plurality of vertical structures interconnected with a plurality of horizontal conductive layers”.  Nevertheless, it would have been obvious to one of ordinary skill in the art to provide vertical and horizontal structures of interconnections in the substrate such as the printed circuit board in order to input/output the desired electrical connections through the printed circuit board.  
Regarding Claim 5, Peugh teaches wherein the thermal vias are configured as at least one of circular, rectangular and bar shapes (co. 3, line 45-63 for thermal vias 24/124 having a diameter).
Regarding Claim 6, Peugh teaches wherein the thermal dissipation structure comprises at least one of copper (Cu), aluminum (Al), and an alloy (col. 4, lines 27-49).
Regarding Claim 7, Peugh teaches wherein the thermal dissipation structure comprises a prefabricated solid body having a thermal conductivity that is greater than that of the substrate (col. 4, lines 27-49).
Regarding Claim 8, Molla teaches wherein the sintered metal layer is formed from a sinter precursor material of a paste with metal particles of at least one of gold (Au), silver (Ag), and copper (Cu) (col. 17, line 37 - col. 18, line 57).  
Regarding Claim 10, Peugh teaches further comprising a die pad (120) on the substrate opposite the thermal dissipation structure and thermally coupled to the thermal vias and a die (112) attached to the die pad (col. 4, lines 27-49).
Regarding Claim 18, referring to Fig. 2 and related text, Peugh teaches a microelectronic module (a power semiconductor device) comprising: a substrate (a printed circuit board PCB 110) having thermal vias (thermal vias 124) and a recess (a recess where 126 is formed therein) over the thermal vias, the thermal vias being within the substrate and configured to conduct heat; a die pad (a thermal plane 120) on the substrate and thermally coupled to the thermal vias; a thermal dissipation structure (an embedded heatsink 126) in the recess; and a die (112) attached to the die pad and thermally coupled to the thermal dissipation structure through the thermal vias (Fig. 2 and col. 1, lines 5-10 and col. 4, line 27–64).
Peugh does not explicitly disclose a sintered metal layer in the recess.  Molla teaches a microelectronic module (a microelectronic system containing power devices), which is in the same field of endeavor to that of Peugh, comprising: a sintered metal layer in a recess (a thermally-conductive component bond layer 64 and a thermal conduit bond layer 66 formed of sintered metals containing Cu or Ag) in a recess (a tunnel 42) in a substrate (a substrate such as multilayer PCB) in order to secure a thermal dissipation structure (a thermal conduit member 62) within the recess (Fig. 1 and col. 1, lines 5-55 and col. 9, lines 23-50 and col. 18, lines 45-57).  The combined teaching of Peugh and Molla would result the sintered metal layer in the recess from Molla would be in physical contact with the interior end of the thermal vias from Peugh.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Peugh with that of Molla in order to secure the thermal dissipation structure within the recess.  
Regarding Claim 19, Peugh teaches wherein the die is on a surface of the substrate opposite the thermal dissipation structure and wherein the thermal vias are filled with a metal between the die and the thermal dissipation structure through the substrate to thermally couple the die and the thermal dissipation structure (fig. 2).
Regarding Claim 20, Peugh teaches further comprising a heat sink (130) thermally coupled to the thermal dissipation structure to absorb heat from the die through the thermal vias (col. 4, line 50–64).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829